Citation Nr: 1122968	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-08 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 2001 to November 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied service connection for PTSD, anxiety disorder, and a herniated bulging disc at L4-5.  In October 2009, the Veteran filed a notice of disagreement (NOD).  In February 2010, the RO issued a statement of the case (SOC) on all three matters.  Later in February 2010, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in which he indicated that he was only appealing the matters of service connection for PTSD and anxiety disorder.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in the appeal is warranted.  

With respect to the claim for service connection for PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

An April 2009 VA treatment record reflects that the Veteran was diagnosed with PTSD symptoms due to events experienced on ship.  The question is whether there exists credible evidence that any claimed in-service stressor actually occurred.

The Veteran's claim falls within the category of situations, to include allegations of personal assault, in which it is not unusual for there to be an absence of service records documenting the events of which the veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). 38 C.F.R. § 3.304(f)(5) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  

The Veteran asserts that his in-service stressor consisted of being the target of death threats from a fellow sailor from 2002 to 2006.  Reportedly, the threats included having his uniforms set ablaze.  Further, the Veteran was involved in minor physical altercations with the fellow sailor.  The Veteran indicated that the incidents were reported to the chain of command without any action on his behalf.

While the Veteran's service records reflect no specific treatment for injuries sustained following the alleged personal assault, again, the Board notes that service records indicate that he received a negative performance evaluation in June 2006 (previously his evaluations had been satisfactory).  Additionally, the Board notes an October 2004 service treatment record documenting complaints of and treatment for residuals of fighting, including a handwritten notation to the affect that the Veteran feared for his safety.  Also, in March 2005, the Veteran was diagnosed with adjustment disorder with mixed disturbance of mood and behavior and R/O (rule out) anxiety disorder not otherwise specified.  Additionally, in a statement received by the RO in June 2009, a shipmate of the Veteran corroborated the Veteran's account that he was the target of death threats from a fellow sailor.  The shipmate indicated that it was obvious that the Veteran felt hopeless in his situation.  In this regard, the Veteran and his representative essentially contend that this evidence corroborates the occurrence of his claimed personal assault stressor.

The Board points out that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  38 C.F.R. § 3.304(f)(5) (2010).  Also, 38 C.F.R. § 3.304(f)(5) provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

Given all the foregoing, the Board finds that another opinion, based on a review of the entire record, would be helpful in resolving the claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the matter of service connection for psychiatric disability other than PTSD, the Board notes that, during service, the Veteran was diagnosed with adjustment disorder with mixed disturbance of mood and behavior and R/O (rule out) anxiety disorder not otherwise specified in March 2005.  The Board also notes that, since separation from service, the Veteran has been consistently diagnosed with anxiety disorder not otherwise specified.  

The Board is aware that in a September 2009 addendum opinion, a VA examiner expressed that the Veteran's diagnosed disorder with significant paranoid features seemed less likely than not caused by military stressors because the Veteran did not describe a credible criterion A stressor.  However, the RO rendered this opinion primarily in the context of the claim for service connection for PTSD, and did not explicitly address the assessment of adjustment disorder (R/O anxiety disorder) during service, or whether that assessment was in any way related to the post-service anxiety disorder.  Hence, medical opinion in this regard is also warranted.

Accordingly, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by an appropriate physician or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the Minneapolis VA Medical Center (VAMC) dated through October 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA mental health evaluation and/or treatment of the Veteran since October 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VAMC all outstanding pertinent records of mental health evaluation and/or treatment of the Veteran since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service stressful experience described by the Veteran occurred.

If the examiner determines that the claimed in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  The examiner is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

Regardless of the above, the examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or otherwise medically related to service.  Again, if the examiner determines that the claimed in-service assault occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.  

In rendering the requested opinions, the examiner should specifically consider and address all pertinent in and post-service records-in particular, the March 2005 service treatment record reflecting assessments of adjustment disorder with mixed disturbance of mood and behavior and R/O anxiety disorder not otherwise specified, and the September 2009 VA examiner's addendum opinion.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for other examinations, if appropriate), the RO should adjudicate each claim on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


